Opinion of the Court
PER Curiam:
The accused, in spite of his plea to the contrary, was found guilty by general court-martial of the larceny of foodstuffs which were the property of the United States, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921. The staff legal officer, in a very brief review, outlined the evidence which had been presented at trial. At the completion of this resume, there is found the following statement:
“. . . On the above evidence the accused was found guilty of theft. The court had jurisdiction of the offense charged and of the accused.”
The review concluded with the recommendation that the sentence of the court be approved.
In United States v Withrow, 8 USCMA 728, 25 CMR 232, and United States v Flemings, 8 USCMA 729, 25 CMR 233, we said that a staff legal officer in the post-trial review must evaluate the adequacy and weight to be given the evidence adduced at trial. See also paragraph 856, Manual for Courts-Martial, United States, 1951. Here, the review “merely summarized, it did not advise.” United States v Withrow, supra. This was error.
The decision of the board of review is reversed and the record of trial returned to The Judge Advocate General of the Navy for reference to the convening authority for further proceedings pursuant to Articles 61 and 64 of the Code, supra, 10 USC §§ 861 and 864.